Response to Amendment
The amendment filed on 1/4/21 has been received and made of record.
Applicant’s argument with respect to claims 1-20 have fully considered but are moot in view of new grounds of rejection.
 	For example, applicant alleges newly amended claims 1, 11 and 20 disclose
 “wherein the interface provides content for a content genre corresponding to the first content domain”, alleging the cited art fails to disclose such limitation.
 	In response examiner asserts the system of Papish-Zheng does discloses using the interface element to select a first content domain from the plurality of content domains(see par. 0020-0021, user-specified content domain (e.g., specified via a radio button selection in a web-based interface) or from contextual information (e.g., when the user has been browsing in the "Movies" section of an online media store). In the meantime, in the event the system of Papish-Zheng disclose does not explicitly disclose, wherein the interface provides content for a content genre. 
 	However, newly cited reference (Garofalo ) discloses wherein the interface provides content for a content genre(see par. 0069, 0091, where user interface 300 that provides interactive portal assigned to specific content a genre). Therefore, it would have been obvious to one having ordinary skill prior to effective filing date of the claimed invention to incorporate the teachings of Garofalo into the system of Papish-Zheng, because interactive portal that permits users to share such content in a social network setting and that utilizes this content in a manner to increase the interaction between the users of the portal. 

In addition,  Applicant also alleges Frye does not disclose presenting content in a content domain-specific interface. As such, Frye fails to teach “presenting the first content domain using an interface specific to the first content domain”
 In response examiner respectfully disagrees and asserts Frye discloses the enhanced content sharing platform is accessed during a current user session (see par. 0044); and when the enhanced content sharing platform is accessed during the current user session, the enhanced content sharing platform displays content associated with a previous content domain selected during a previous user session(see par. 0044). this enables the visualization of history data of a prior content (or document) navigation session in a user interface (UI), the session presented as a structure of nodes and branches between the nodes that represent the paths navigated by the user during the session.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Papish U. S. Patent Application Publication No. 20120317136[hereinafter Papish] in view of Zheng U. S. Patent Application Publication No. 20190042226[hereinafter Zheng] and further in view of Garofalo U. S. Patent Application Publication No. 2009/0019375[herein after Garofalo].
As per claim 1, Papish discloses a system comprising: at least one processor; and memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, performs a method comprising: 
accessing an enhanced content sharing platform(content management server 102), (see par. 0102)wherein the enhanced content sharing platform comprises an interface element (820) for selecting from a plurality of content domains(see par. 0020-0021, where plurality of content domains are provided to the user or accessing or selection); 
using the interface element to select a first content domain from the plurality of content domains(see par. 0020-0021, user-specified content domain (e.g., specified via a radio button selection in a web-based interface) or from contextual information (e.g., when the user has been browsing in the "Movies" section of an online media store); and 
presenting the first content domain using an interface specific to the first content(see par. 0020-0021 where  domain, wherein the first content domain remains selected until a second content domain is selected(see par. 0012-0013, 0236 where when selected the first  content domain until the at least one termination criteria of the content domain are met.)
 though Papish discloses  a user-specified content domain (e.g., specified via a radio button selection in a web-based interface) or from contextual information (e.g., when 
 Zheng discloses using an interface specific to the first content(see par. 0030, 0040). Therefore, it would have been obvious to one having ordinary skill prior to effective filing date of the claimed invention to incorporate the teachings of Zheng, thus  accordingly, content providers can customize or extend the browser user interface to include specific features appropriate to their services or otherwise create a look and feel consistent with the provider brand.
 The system of Papish-Zheng disclose does not explicitly disclose , wherein the interface provides content for a content genre 
  Garofalo discloses wherein the interface provides content for a content genre(see par. 0069, 0091, where user interface 300 that provides interactive portal assigned to specific content a genre). Therefore, it would have been obvious to one having ordinary skill prior to effective filing date of the claimed invention to incorporate the teachings of Garofalo into the system of Papish -Zheng, because interactive portal that permits users to share such content in a social network setting and that utilizes this content in a manner to increase the interaction between the users of the portal. 
 


as per claim 3, Papish discloses The system of claim 1, further comprising: upon accessing the enhanced content sharing platform, providing a default content domain, 
As per  4 claim, Zheng discloses the system of claim 1, wherein each of the plurality of content domains is associated with a corresponding interface.(see par. 0030, 0040 )as per claim 5, Zheng discloses the system of claim 4, wherein the each corresponding interface is at least one of a webpage, a web site, or a popup menu, and each corresponding interface comprises a set of interface specific to the corresponding interface(see par. 0031, 0034). as per 6, Zheng discloses the system of claim 1, wherein each of the plurality of content domains is associated with a set of content domain-specific data corresponding to a respective content domain(see par. 0040). 

 As per claim 7 Zheng discloses the system of claim 1, wherein the interface comprises at least one of: a background corresponding to the first content domain; a theme corresponding to the first content domain; and a set of user interface elements corresponding to the first content domain(see fig. 4-5,  par. 0039-0040) . as per claim 8, Papish discloses the system of claim 1, further comprising: after selecting the first content domain, applying the first content domain to the enhanced content sharing platform(see par. 0053) 
 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over 
Papish–Zheng- Garofalo and further in view of  Frye U. S. Patent Application Publication No.  20150193549 [hereinafter Frye].
 As per claim 2 the system of Papish-Zheng- Garofalo discloses substantial features of the claimed as discussed above with respect to claim 1 ,
The system of Papish-Zheng- Garofalo does not disclose the enhanced content sharing platform is accessed during a current user session; and when the enhanced content sharing platform is accessed during the current user session, the enhanced content sharing platform displays content associated with a previous content domain selected during a previous user session.  Frye discloses the enhanced content sharing platform is accessed during a current user session (see par. 0044); and when the enhanced content sharing platform is Papish–Zheng- Garofalo , thus  enabling the visualization of history data of a prior content (or document) navigation session in a user interface (UI), the session presented as a structure of nodes and branches between the nodes that represent the paths navigated by the user during the session
Claims 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Papish – Zheng- Garofalo and Further in view of Frye U. S. Patent Application Publication No.  2015/0193549 [hereinafter Frye].
As per Claims 11 and 20 the claims includes features similar with features in claim 1 discussed above further reciting: accessing, during a first user session,
 The system of Papish-Zheng- Garofalo does not disclose accessing, during a first user session,
 Frye discloses accessing, during a first user session (see par. 0044).  Therefore, it would have been obvious to one having ordinary skill prior to effective filing date of the claimed invention to incorporate the teachings of Frye into Papish-Zheng- Garofalo, thus enabling the visualization of history data of a prior content (or document) navigation session in a user interface (UI), the session presented as a structure of nodes and branches between the nodes that represent the paths navigated by the user during the session.

 As per claim 12, Frye discloses the method of claim 1, wherein, when the enhanced content sharing platform is accessed during the current user session, the enhanced content sharing platform displays content associated with a recommended content domain (see par. 0037, 0044-0045, where content 410 is presented based on user interaction or based on the selection of one of many prior sessions related to the first domain) as per claim 13, Frye discloses the method of claim 1, wherein the recommended content domain is selected based on at least one of: a user profile, user configuration settings, or user feedback (see par. 0037, 0044-0045, where content 410 is presented based on user interaction or based on the selection of one of many prior sessions related to the first domain)  as per claim 14, Zheng discloses the method of claim 1, wherein the plurality of content domains comprises: the first content domain and a second content domain associated with an interface specific to the second content domain .(see par. 0030, 0040).. as per 15, Papish discloses the method of claim 14, wherein, when second content domain is selected: a second context associated with the second content domain is applied to the enhanced content sharing platform (see par. 0053, 0057); and the interface specific to the second content domain is presented. (see par. 0053, 0057). 
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Papish –Zheng- Garofalo -Frye and further in view of  Kumble U. S. Patent Application Publication No.  2012/0110678 [hereinafter Kumble].
As per claim 19, the system of Papish –Zheng discloses substantial features of the claimed invention as discussed above with respect to claim 1,
Papish –Zheng does discloses wherein the enhanced content sharing platform comprises: a multimedia playback section, wherein video or audio content associated with the first content domain is played in the multimedia playback section when the first content domain is selected; and a content section, wherein multimedia content 
 Kumble discloses  wherein the enhanced content sharing platform comprises: a multimedia playback section, wherein video or audio content associated with the first content domain is played in the multimedia playback section when the first content domain is selected(see par. 0031, 0041, 0060); and a content section, wherein multimedia content associated with the first content domain is presented in the content section when the first content domain is selected(see par. 0019, 0031). Therefore, it would have been obvious to one having ordinary skill prior to effective filing date of the claimed invention to incorporate the teachings of Kumble into the system of Papish –Zheng , thus a user may be presented with recommended domains based on the social graph data analysis while recommending or selecting domains that closely reflect the strength or closeness of a user's relationships with one or more other people.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 







Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009.  The examiner can normally be reached on 9:30AM-6:PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456